Citation Nr: 0601121	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
subluxation and/or instability, including Osgood-Schlatter's 
disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
subluxation and/or instability, including Osgood-Schlatter's 
disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
limitation of motion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had honorable active service from December 1990 
to October 1992.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
increased ratings for right knee subluxation or instability 
due to Osgood-Schlatter's disease, for left knee subluxation 
or instability due to Osgood-Schlatter's disease, and for 
left knee limitation of motion, each rated 10 percent 
disabling.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran testified at a video conference hearing before a 
former member of the Board in December 2003.  That Board 
Member is no longer available, and in November 2005 the Board 
received the veteran's election to proceed without another 
hearing.

The case was remanded in May 2004 and has been returned for 
review by the Board.

As noted in the prior Remand, because pertinent medical 
evidence dissociates any subluxation or instability from 
Osgood-Schlatter's, the Board has recharacterized the issues 
on appeal slightly to reflect the veteran's desire for 
increased ratings for all service-connected knee symptoms 
regardless of their origin.


FINDINGS OF FACT

1.  The service-connected disability of the left knee is 
manifested by associated pain and tenderness with slight 
limitation of flexion and slightly decreased strength.

2.  The service-connected disability of the right knee is 
manifested by associated pain and tenderness with full 
flexion and extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee subluxation and/or instability, including Osgood-
Schlatter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for a rating in excess of 10 percent for 
left knee subluxation and/or instability, including Osgood-
Schlatter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).

3.  The criteria for a rating in excess of 10 percent for 
left knee limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5003, 5015, 5260 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in May 
2004.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letter advised the appellant what information and 
evidence was needed to substantiate the claims.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claims and enough information for the 
RO to request records from the sources identified by the 
appellant.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claims.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

Additionally, a supplemental statement of the case in January 
2005 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual background

The service medical records show that the veteran complained 
of knee pain beginning in 1991.  The diagnoses included 
patella femoral syndrome, rule out Osgood-Schlatter's disease 
and possible Osgood-Schlatter's disease.  A June 1992 medical 
board report disclosed a 1+ Lachman's sign.  There was a 
negative anterior drawer sign.  There was no pivot shift.  
There was no varus or valgus laxity.  The diagnosis was 
patellofemoral pain, bilaterally.  

The report of the initial post service VA examination 
conducted in December 1992 showed that the veteran's knees 
were stable.  The diagnosis was bilateral knee pain secondary 
to Osgood- Schlatter's disease.  

In February 1993, service connection was granted for 
bilateral knee pain, secondary to Osgood-Schlatter's disease.  
A 10 percent evaluation was assigned effective from October 
1992 under Diagnostic Code 5257.  

In August 1997, VA arthroscopic surgery was performed to 
remove an ossicle from the left knee. 

At a March 1998 VA examination, the examiner reported that on 
full extension there was slight laxity in the collateral 
system in both the left and right knees.  The drawer sign was 
negative.  Torsional testing did not reveal impingement.  The 
diagnoses included Osgood-Schlatter's process, bilateral and 
chondromalacia, patella, early grade.  

The RO, in a March 1999 rating action, rated each knee 
disability separately and assigned a 10 percent evaluation 
for the right and left knees under Diagnostic Code 5257.   

The Board in May 2000 granted a separate 10 percent 
evaluation for slight limitation of motion of the left knee.  
This was effectuated by a May 2000 rating action, made 
effective in March 1999.  

The RO received the veteran's current claim in November 2000.

A VA examination was conducted in February 2001.  The veteran 
reported his medical history and symptoms.  His symptoms 
included pain, instability, and giving away.  He reported 
that he worked 2 days a week as a barber.  Examination showed 
that he had muscular lower extremities with very little 
subcutaneous fat.  The vastus medialis appeared equally 
developed on each knee.  There were no popliteal masses or 
inflammatory condition of either knee.  

Examination of the left knee revealed a 2-inch well healed 
slightly widened, vertical, surgical scar.  There was 
heterotopic ossification in the distal pole of the patella 
and in the upper portion of the patellar tendon.  This area 
produced a palpable squeaking sensation on extension and 
flexion.  At extreme flexion, he complained of pain.  In 
complete extension he had a high patella that had a tendency 
to dislocate partially, or at least was hypermobile when 
lateral stress was created.  There was slight laxity of the 
medial and lateral collateral structures.  The Lachman's 
maneuver was negative.  The torsional tests produced some 
guarding.  There were no impingement signs.  Radiological 
study revealed heterotropic ossification in the distal 
patellar pole and in the adjacent tendon.  There was bony 
enlargement of the anterior tubercle.  There was some lateral 
migration of the patella.  The patella was in lateral 
relationship to a portion of the patellar groove.  There was 
an irregularity in the subchondral surface of the lateral 
facet.  There was an irregular cortex in the posterior tibial 
margin.  

Examination of the right knee revealed the same degree of 
patellar hypermobility as the left knee.  There was a knobby 
excrescence in the region of the tibial tubercle.  The knee 
was stable in complete extension and slight flexion.  The 
Lachman's maneuver was negative.  There were no impingement 
signs.  Radiological study revealed lateral patellar 
placement.  There was also elongation or enlargement of the 
anterior tibial tubercle.  

The range of motion of each knee was 0-135 degrees.  The 
diagnoses were Osgood-Schlatter's disease, bilateral; left 
knee slight instability, not due to Osgood-Schlatter's 
disease; right knee hypermobile patella, lateral; heterotopic 
ossification, inferior pole, patella, and superior patellar 
tendon, left knee; and early chondromalacia, left knee.  The 
examiner commented that limitation of motion was not 
demonstrated.  The examiner opined that neither left knee 
instability nor hypermobility was due to Osgood-Schlatter's 
disease.  The patellar hypermobility in both knees made him 
vulnerable as far as instability was concerned.  The examiner 
commented that he was unable to assess the degree of 
limitation or pain that the veteran described.  

The record contains VA outpatient records that date between 
1997 and 2002.  The veteran was seen on various occasions for 
knee complaints.  Examination in March 2001 indicated that 
there was no evidence of crepitation, heat, redness, 
tenderness or edema.  

A video conference was held in December 2003.  The veteran 
reported his medical history and symptoms.  His symptoms 
included pain, crepitation, popping, and instability.  He 
stated that knee pain restricted the days that he could work 
as a barber.  In fact, he no longer worked as a barber.  The 
knee pain also caused sleep impairment as well.  He was 
unable to drive a car or ride a lawn mower for an extended 
period of time.  He noted that sometimes he wore a brace and 
used a cane for support.  

VA outpatient records dated between 2002 and 2004 show that 
the veteran received treatment for knee pain and related 
complaints.  A July 2002 magnetic resonance imaging (MRI) 
report of the left knee noted that there was an avulsed 
fracture fragment at the inferior pole of the patella.  In 
September 2002, the veteran was referred to physical therapy 
for evaluation and exercises for the left knee.  On 
examination there was increased varus stress with left knee 
flexion.  The range of motion was limited by 10 degrees with 
active extension.  He had nearly normal passive extension.  
The left knee flexion was limited by 15 degrees when compared 
to the right.  Knee strength was normal in the right and 2/5 
on the left, which was limited by pain.  He has continued 
physical therapy.  In April 2003, he was refitted for a 
hinged knee brace for the left knee.  In March 2004, the 
veteran complained of sacroiliac joint tenderness.  A MRI 
revealed that there was chronic thickening of the patellar 
tendon consistent with Jumper's knee.  This was unchanged.  
The diagnostic assessment was left knee arthritis with low 
back pain.  

A VA examination was conducted in July 2004.  The veteran 
reported his symptoms which included pain, stiffness, and 
giving away.  His right knee symptoms had increased in 
severity.  On examination, he had full range of motion of 
both knees on both passive and active studies.  There was an 
Osgood-Schlatter's prominence on both knees at the tibial 
tubercle.  There was pain at the inferior pole of the left 
knee patella.  There was no effusion.  Both knees were stable 
to varus, valgus, anterior, and posterior stress.  The 
ligamentous structures appeared to be intact.  He was 
neurovascularly intact with palpable pulse.  Light touch 
sensation was intact distally.  X-rays show calcification and 
periosteal reaction involving the tubercle area, which also 
seemed to involve the inferior pole of the left patella.  

VA outpatient records dated between 2004 and 2005 show that 
the veteran continued his physical therapy for his knees.  A 
January 2005 clinical entry shows that the veteran complained 
of left knee pain and weakness.   The range of motion was 
135/130 degrees of right/left knee flexion.  He had full 
extension bilaterally.  He had 4/5 strength on left knee 
flexion and extension.  Strength at all other major joints of 
the lower extremity was 5/5.  There was prominent tibial 
tuberosity bilaterally.  He was issued a patella neoprene 
knee sleeve for the left leg.  

Laws and Regulations

In evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Diagnostic Code 5263 assigns a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight- bearing objectively demonstrated).  Genu 
recurvatum is "hyperextension of the knee, the lower 
extremity having a forward curvature." Stedman's Illustrated 
Medical Dictionary 739 (27th ed. 2000).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under Diagnostic Code 5258.

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under Diagnostic Code 5259.

Diagnostic Code 5262 addresses impairment of tibia and 
fibula.  Nonunion of, with loose motion, requiring brace is 
rated as 40 percent disabling.  Malunion of with marked knee 
or ankle disability is rated as 30 percent disabling; with 
moderate knee or ankle disability is 20 percent disabling; 
with slight knee or ankle disability is 10 percent disabling.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Analysis

Reconciling the various reports, the veteran's primary 
complaint is pain and instability exacerbated by prolonged 
activity.    

As noted the RO rated this disability under Diagnostic Code 
5257, which refers to instability and subluxation.  Under 
this diagnostic code, moderate recurrent subluxation or 
lateral instability is indicative of a 20 percent disability 
evaluation.  However, the veteran does not have moderate 
instability or subluxation of either knee.  The examiners 
have not reported that the veteran has moderate instability 
of the knee.  For the most part, any instability of the knees 
has been described as slight.  Moreover, the report of the 
July 2004 VA examination indicated that there was no evidence 
of instability in either knee.  Under the circumstances, a 
higher rating for instability is not warranted for either the 
left or right knee.  Therefore, a 20 percent rating is not 
warranted under Diagnostic Code 5257.

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations for 
either knee support only a noncompensable rating under 
Diagnostic Code 5260 and Diagnostic Code 5261.  The most 
recent VA compensation examination report shows that he had 
full extension and flexion of both knees.  VA outpatient 
records dated in January 2005 show that flexion was 135/130 
degrees and he had full extension.  

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  The veteran has complained of pain.  
The veteran is competent to credibly describe the pain in his 
knees.  However, in this case, it is not objectively shown 
that there was additional functional limitation that would 
warrant an increased rating based on pain or weakness.  While 
there is noted pain at the VA examination, he has not 
identified any functional limitation that would warrant a 
higher rating under the applicable rating criteria.  There is 
no swelling or effusion of either knee joint.  All of the 
physical findings referable to the knees have been very close 
to normal.  There have been no noted neurological 
abnormalities.  He has denied any locking.  The veteran has 
reported giving away; however, this has not been shown by 
either private or VA examination.  No subluxation has been 
shown in the report of the VA examination, despite a 
comprehensive study.  The examination report shows that he 
has essentially full range of motion of the knees.  The 
rating schedule does not support an increased rating due to 
pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board also considered whether higher evaluations are 
warranted for any other manifestations that may be rated 
under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  Not 
all of these diagnostic codes are appropriate for application 
in this case.  The veteran's bilateral knee disability cannot 
be rated under Diagnostic Code 5256, as there is no evidence 
of ankylosis of either knee.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for acquired genu 
recurvatum and impairment of the tibia and fibula, are not 
applicable because it is neither contended nor shown by the 
evidence of record that any such manifestations are related 
to the service-connected knee disability at issue.  He cannot 
be rated under Diagnostic Code 5258, as his disability does 
not involve dislocated semilunar cartilage, or "locking."  

The Board has also considered whether the surgical scarring 
warranted a higher evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any significant 
functional impairment, nor otherwise disabling.  As the 
scarring has not been shown to result in functional 
limitation of the left knee, a higher rating is not 
warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee subluxation and/or instability, including Osgood-
Schlatter's disease is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee subluxation and/or instability, including Osgood-
Schlatter's disease is denied.

Entitlement to an evaluation in excess of 10 percent for the 
left knee limitation of motion is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


